Title: The Comte de Vergennes to the Commissioners, 6 February 1779
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Vlles. le 6. févr. 1779
      
      J’ai communiqué à M. de Sartine, Messieurs, la lettre que vous m’avez fait l’honneur de m’écrire le 24. du mois dernier. Ce Ministre vient de me répondre, qu’il n’est point possible de vous promettre qu’il Sera donné des escortes particuliéres aux batiments destinés pour les Etats-unis jusques aux ports de l’amérique Septentrionale ni même jusques audelà du méridien des Açores; mais que vos bâtiments Seront conduits avec ceux appartenants aux Sujets de Sa Majesté jusques aux parages où ils auront peu à craindre des Corsaires. Si ceux qui Sont actuëllement en armement à Nantes ayant destination pour l’Amérique les Etats-unis, descendent promptement la rivíere, ils Seront conduits à l’ile d’aix dans le courant de ce mois, et ils Seront escortés jusques audelà des Caps, et plus loin encore, c’est-à-dire pendant tout le tems qu’ils voudront Suivre la route du convoi des bâtiments Francois destinés pour les iles de l’Amérique.
     